Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3,5-13,14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,10,19,20 the prior art does not disclose sending a hybrid automatic retransmission request (HARO) acknowledgment (ACK) of the narrowband signal prior to releasing the RRC connection; receiving a first downlink control information (DCI) comprising an NO grant having a new data indicator (NDI) that is not toggled; and sending a layer 2 (L2) ACK of the narrowband signal, via transmission resources indicated in the NO grant, prior to releasing the RRC connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/Private Pair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/Primary Examiner, Art Unit 2413